Case 19-14606-MBK           Doc 6   Filed 03/28/19 Entered 03/28/19 17:04:41             Desc Main
                                    Document      Page 1 of 2


KML Law Group, P.C.
A Professional Corporation incorporated in Pennsylvania
216 Haddon Avenue, Suite 406
Westmont, NJ 08108
(215) 627-1322
Attorneys for Specialized Loan Servicing LLC as servicer for Deutsche Bank National Trust Company, as
Trustee for Morgan Stanley ABS Capital I Inc. Trust 2006-HE4

                                                              IN THE UNITED STATES
IN THE MATTER OF:                                          BANKRUPTCY COURT FOR THE
                                                             DISTRICT OF NEW JERSEY
Ana Maria Recinos
                                                                      CHAPTER 7
      DEBTOR(S),                                                 CASE NO. 19-14606 MBK

                                                           NOTICE OF MOTION FOR RELIEF
                                                                   FROM STAY



TO:

Ana Maria Recinos
1807 Silver Court
Trenton, NJ 08690

Paola D. Vera
Vera, Paola D.
Cabanillas & Associates PC
120 Bloomingdale Rd., Ste 400
White Plains, NY 10605

MCDONNELL, JOHN MICHAEL
115 Maple Avenue (VIA ECF)
Suite 201
Red Bank, NJ 07701

US TRUSTEE
Office of the US Trustee
One Newark Center, Suite 2l00
Newark, NJ 07102



        PLEASE TAKE NOTICE THAT the undersigned attorney for Specialized Loan Servicing LLC

as servicer for Deutsche Bank National Trust Company, as Trustee for Morgan Stanley ABS

Capital I Inc. Trust 2006-HE4, will apply to the UNITED STATES BANKRUPTCY COURT, located at

U. S. Courthouse, 402 East State Street; Trenton, NJ, for an Order to Grant Relief from the Automatic
Case 19-14606-MBK           Doc 6      Filed 03/28/19 Entered 03/28/19 17:04:41                 Desc Main
                                       Document      Page 2 of 2



Stay to authorize the moving parties to prosecute a foreclosure action for the reason that the debtors have

failed to maintain their monthly mortgage payments to the Secured Creditor as more particularly set forth in

the certification submitted herewith. Costs and counsel fees will also be requested. The property involved is

known as 1807 Silver Court, Trenton NJ 08690. The hearing on this matter is scheduled for April 22,

2019 at 10:00 A.M.



                                                  /s/ Denise Carlon, Esq.
                                                  Denise Carlon, Esquire
                                                  Brian C. Nicholas, Esquire
                                                  KML Law Group, P.C.
                                                  216 Haddon Avenue, Suite 406
                                                  Westmont, NJ 08108
                                                  (215) 627-1322
                                                  dcarlon@kmllawgroup.com
                                                  Attorney for Specialized Loan Servicing LLC as servicer
                                                  for Deutsche Bank National Trust Company, as Trustee
                                                  for Morgan Stanley ABS Capital I Inc. Trust 2006-HE4
Dated: March 28, 2019
